Judgment, Supreme Court, New York County (Ronald Zwiebel, J.), rendered June 15, 1993, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
Defendant’s claim that the People failed to prove beyond a reasonable doubt that he had knowledge of the weight of the drugs possessed is unpreserved since he failed to raise a specific objection on this ground (see, People v Gray, 86 NY2d 10), and we decline to review it in the interest of justice. Were we to review it, we would find it to be without merit (see, People v *255Sanchez, 86 NY2d 27, 34). Defendant’s claim that the Grand Jury evidence was insufficient is, in the circumstances here presented, not reviewable on appeal (CPL 210.30 [6]). Defendant’s remaining contentions are without merit. Concur—Sullivan, J. P., Milonas, Rosenberger and Wallach, JJ.